 In the Matter of L. A. YOUNG SPRING & WIRE CORPORATIONandFORE-MAN'S ASSOCIATION OF AMERICA, CHAPTER No. 155Case No. 21-B-2816.-Decided January 8, 1946Cook, Smith, JacobsctBeake,byMr. Grant L. Cook,of Detroit,Mich., andMr. Abram Robert Simon,of Beverly Hills, Calif., forthe Company.Mr. J. B. Tietz,of Los Angeles, Calif., andMr. Warren B. Logan,of South Gate, Calif., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter No. 155, herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of L. A. Young Spring & Wire Corporation, Los Angeles,California, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeCharlesM. Ryan, Trial Examiner.The hearing was held at LosAngeles, California, on May 7 and 8, 1945. The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Oral argument before the Board in Washing-ton, D. C., was heard on September 11, 1945.At the hearing, theCompany moved to dismiss the petition for lack of jurisdiction.TheTrial Examiner referred this motion to the Board. For reasons statedhereinafter, the motion is hereby denied.65 N. L. R B., No 59.298 L.A.YOUNG SPRING & WIRE CORPORATION299Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYL. A. Young Spring & Wire Corporation, a Michigan corporation,operates in Los Angeles, California, a branch factory which is thesubject of this proceeding.In normal times the Los Angeles plantmanufactured automobile cushion springs; during the war years itfabricated and assembled war materials. For use in its manufacturingoperations at the Los Angeles plant during the war period, the Com-pany purchased approximately 1,000 tons of steel per annum valuedat about $450,000, of which in excess of 75 percent represented pur-chases outside the State of California.During the same period, theCompany annually sold products from this plant valued at approxi-mately $2,351,000, of which more than 75 percent represented salesto local aircraft manufacturing companies engaged in interstate com-merce.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America, Chapter No. 155, unaffiliated,isa labor organization admitting to membership supervisory em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has declined to accede to the Union's request forrecognition as the collective bargaining representative of the Com-pany's foremen and assistant foremen on the ground that the bargain-ing rights of foremen under the Act have not been judicially deter-mined.In support of its motion to dismiss the petition, the Company con-tends that the foremen and assistant foremen are not "employees"within the meaning of Section 2 (3) of the Act. The Company hasset forth no argument in justification of its contention which was notfully considered by us in the recentPackard 1andSoss 2cases whereinwe held that foremen are "employees."We find, in accord with ourdeterminations in those cases, that the Company's foremen and assist-ant foremen are "employees" within the meaning of Section 2 (3) ofthe Act.31Matter of Packard Motor Car Company,61 N. L. R B.4, and 64 N. L.It.B. 1212.2Matterof dossManufacturiny Company,56 N. L. R B. 348' SeeN L R. B v. Armour and Co.(C. C. A. 10, Nov. 5, 1945), 17 L. R R 372; JonesJELaughlin Steel Corporation v. N. L. R B,146 F (2d) 833 (C C. A5) , N L R B vSklnncictKennedy Stationery Company,113 F (2d) 667 (C C. A. 8). 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents all employees in theunit hereinafter found appropriate.4We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APL'ROPRIATE UNITThe Union seeks a unit of foremen and assistant foremen in theproduction and maintenance division of the Company's Los Angelesplant.The Company asserts (1) that the proposed unit is inappropri-ate, and (2) that the Union is not independent of the labor organiza-tion which represents rank and file employees.The majority of the Board found in thePackardcase that a unit offoremen represented by the Forelnan's Association of America wasappropriate.The Company, however, contends in its initial objectionthat thePackarddecision is not controlling in the present case. Itargues that, in the cited case, the Board first reaffirmed the principleenunciated in theMaryland Drydockcase,' to wit, that the duty todefine the appropriate unit vests in the Board administrative discre-tion to determine whether any given group of "employees" shall havecollective bargaining rights under the Act, and then, in theexercise ofthat discretion, decided that a unit of foremen in mass production in-'dustries was appropriate in view of the decline in the authority andresponsibility of such foremen over the years to the point where theyhave become merely the "traffic cops" of industry.The Companyfurther argues that, in tracing and emphasizing the alteration in thestatus of foremen in mass production industriessincethe early 1900's,the Board necessarily implied that, if the foremen in thePackardcasehad retained the duties, status, authority and responsibility of theirpredecessors of the early 1900's, it would have found a unit of suchforemen inappropriate. In keeping with this analysis, the Companyhas undertaken to prove that the foremen here involved differ in theirstatus, duties, responsibilities and privileges from those in thePackardcase and that the former are more akin to the foremen of the early1900's than to foremen "traffic cops."The plant involved herein is small, employing about 275 persons, ofwhom 26 comprise the supervisory staff. In descending order of im-portance the latter group includes the following: 1 general manager, 1factory manager, 1 day superintendent, 1 night superintendent, 20foremen, and 2 assistant foremen.°Five of the foremen and both'The Field Examiner reported that the Union submitted 22 application for membershipcards,that there are the same number of employees in the appropriate unit,and that thenames on all the cards appeared on the Company's pay roll of May 7, 19455Matter of The Maryland Drydock Company,49N. L R. B. 7336The figures given are for the period of the hearing L.A.YOUNG SPRING & WIRE CORPORATION301assistant foremen are hourly paid, all the other supervisorsare sal-aried.Insofar aspowers and duties are concerned, the Companymakes no distinction between its salaried and hourly paid foremen.Each foreman is in complete charge of the operations of a depart-ment; his duties are entirely supervisory in nature.'He has thepower to discharge probationary employees in his department out-right, to discipline or discharge regular subordinates subject to theprovision of the collective bargaining contract covering rank and fileworkers," and to promote employees to better jobs within his depart-ment.The foreman regularly rates his subordinates on forms whichare sent to the personnel department, and represents the Company inthe initial stages of the grievance procedure affecting these employees.In addition, he attends Weekly foremen's meetings at which productionproblems are discussed,° participates in monthly safety forums, is re-sponsible ' for safety procedures in his department, initiates timestudies on new operations, and is consulted before production stand-ards are finally set.The foreman's authority, althoughextensivein these manyrespects,is circumscribed in others.Thus, he enforces but does notformulatecompany rules;he has no power to sanction overtime by his subordi-nates without written permission from the superintendent; and hedoes no hiring.It is undoubtedly true, as the Company contends, and the compositepicture of the evidence reveals, that the foremen here involved havegreater discretion, authority, and responsibility than the foremen whowere the subject of the proceeding in thePackardcase.However, wedo not believe that the api)lication of the Act to foremen can or arbi-trarily should be made to depend upon the- type of industry involved,whether mass production or non-mass production, or upon the varia-tion in the duties and responsibilities of foremen from company tocompany.The majority opinion in the firstPackardcase (decidedMarch 26, 1945) did not decide otherwise; the questionwas neces-sarily reserved.In that case, the Board was confronted with thesingle question of whetherforemen inmass production industries whofunction primarily as industrial "traffic cops" are employees and mayconstitute an appropriate bargaining unit. In givingan affirmativeanswer to this question, the majority did not decide or intend to implythat foremen in non-mass production industries or foremen whose'Assistant foremen are aids to foremen ; like the foremen their duties are exclusivelysupervisory"International Union,United Automobile,Aircraft&Agricultural Implement Workers ofAmerica, CIO, represents the production and maintenance employees;it is hereinafterreferred to as the UAW.UThese meetings were instituted after the Union had made its initial demand for recog-nition.As to the effectiveness of the meetings,a foreman testified that more productionproblems are solved on the plant floor as they arise than in these meetings. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties andresponsibilitiesmake them more than industrial "trafficcops," are not"employees"' or may not comprise an appropriate unit.That issue is now before the Board for the first time since thePackardcase and, inview of the importance of the problem and the apparentmisunderstanding of the scope of the majority's decision therein, wehave reexamined the reasoning of that decision against the broaderlegal and social background.We have already found that the fore-men employed by this Company are employees within the meaningof the Act.The right of employees to self-organization and to collective bar-gaining through representatives of their own choosing is a "funda-mental" one which antedates and exists apart from the statute; 10 itsbeneficiaries are supervisory as well as non-supervisory employees 11Through the instrumentality of the National Labor Relations Act,Congress reaffirmed that right, erecting safeguards for employees intheir self-organizational activities and encouraging the practice andprocedure of collective bargaining as "fundamental to the friendlyadjustment of industrial disputes."By way of safeguard, Congresshas rendered illegal various acts of employer interference, coercion,and discrunination which place restraints upon employee self-organ-izatiou.Specifically to encourage the practice of collective bargaining,Congress has made it illegal for an employer "to refuse to bargaincollectively with the representatives of his employees."Congress hasalso provided machinery for the peaceful adjudication of time oftenperplexing and controversial representation questions.Section 9 (c)of the Act provides: "Whenever a question affecting commerce arisesconcerning the representation of employees, the Board may investi-gate such controversy and certify to the parties, in writing, the nameor names ofthe representatives that have been designated or selected."Section 9 (b) entrusts to the Board the task of deciding in each case"whether, in order to insure to employees the full benefit of theirright to self-organization and to collective bargaining, and otherwiseto effectuate the policies of this Act, the unit appropriate for the pur-poses of collective bargaining shall be the employer unit; craft unit,plant unit, or subdivision thereof."The entire Act, as well in its sub-stantive provisions as in its statement of policy, clearly evinces Con-iuN.L. R. B v. JonesdLaugblia Steel Corp,301 U S1; Amalgamated Utility Workersv Consolidated Edison Co.of New York,Inc,309 U S 261II Matter of Packard Motor Car Company,61 N. L. R. B.4;Matter of Soss Manufactui ingCompany,56 N L R. B 348.Supervisory personnelhavebeen members of unions and have been covered by collectivebargaining contracts in a number of industriesFor example,supervisory groups havelong been organized in separate unions in the maritime industry,in parts of the railroadindustry,and in the Postal ServiceForemen have been included under collective bar-gaining contiacts covering production workers in the printing and building trades, in themetal trades insofar as they operate on a craft basis, in many of the iailroad trades, andto a greater or less extent, among teamsters,longshoremen,and othersSeeUnion Member-ship and Collective Bargaining by Foremen, U.S.Department of Labor, Bureau of LaborStatistics,Bulletin No. 745(1943). L.A.YOUNG SPRING & WIRE CORPORATION303gress' conviction that labor disputes should be settled by peacefulmeans and that collective bargaining by equals is the best way ofachieving this objective .12Accordingly, any interpretation of theAct which would render it inapplicable to an important segment ofthe working population should be avoided unless specifically ordained.The Board has, in theMaryland Drydockand following cases, con-strued Section 9 (b) as conferring upon it administrative discretion,not only to determine which of several units is appropriate "in orderto insure to employees the full benefit of their right to self-organizationand to collective bargaining, and otherwise to effectuate the policiesof this Act," but also to decide that some "employees" may not con- -stitute an appropriate unit in any circumstance.We are now per-suaded that this interpretation is unjustified and should not governfuture Board rulings.13Congress has specifically listed for exclusion from the operation ofthe Act only three classes of workers: agricultural, domestic, andfamily.It is urged, however, that under the authority to define theappropriate unit contained in Section 9 (b), the Board has, in effect,the power to add to this list of Congressional exclusions.Section 9(b) does not, in our opinion, lend itself to such an interpretation.Thelanguage of this section is language not of exclusion but of classifica-tion.We are to choose between alternatives : whether the appropriateunit for collective bargaining purposes shall be the "employer unit,craft unit, plant unit dr subdivision thereof."The function of decid-ing the appropriate unit is a positive one. "It is not a negative con-cept to be used as a means of denying all bargaining rights under theAct to a given group of employees in all circumstances." 14Oncethe Board determines that certain individuals are "employees" withinthe meaning of the Act, its sole remaining duty under Section 9 (b)is to group these "employees" in that unit which will insure to them"the full benefit of their right to self-organization and to collectivebargaining," and otherwise effectuate the policies of the Act.Underthe power to define the unit, the Board may properly insist that fore-men be organized in bargaining units apart from their subordinates,but it cannot ostracize them.15 In this view, the kind of industry ill,12 InN L R B. v Armour and Co. (CC A. 10, Nov. 5, 1945), 17 L R R 372, theCourt stated , "The purpose of the Act is to promote fair and dust settlement of disputes bypeaceful processes and to prevent industrial warfare with its harmtul repercussions uponemployer and employee and the general public "18See the concurring opinion of the Chairman in the secondPackardcase,64 N L R B1212.14Matter of Bee Line, Inc,6 N.Y. S. L R B 686,695, construing similar languagein the New York State Labor Relations Act.10The position here adopted as to the meaning of Section 9 (b) was substantially thataccepted by the Boaid prior to theMaryland Dritdockcase.SeeMatter of TheMalytandDrydock Company,49 N L R B 733;Matter of Godchau.i Sugars,Tic.,44 N L R 11874Matter of Union Collieries Goal Company,41 N. L R B 961,and 44 N.L R B.Matter of Harmony Shoi t Line Transportation,42 N. L.R B 757.165679100-46-vol 65--21 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich foremen are employed is immaterial and the duties and respon-sibilities of foremen ar- relevant only insofar as they bear on thequestion of proper grouping for collective bargaining purposes."These factors may become important infixing the terms of any ulti-mate bargain, but they cannot be a criterion in determining whetherthis Board's facilities should be made available to foremen.The soundness of this construction of the Board's powers and re-sporfsibility is emphasized by considerations of public policy, whichfavor the settlement of labor disputes by peaceful means rather thanby strife. It is patent that a considerable number of foremen are dis-satisfied with the terms and conditions of their employment and be-lieve that they can achieve more satisfactory standards by collectivein preference to individual action. It is not the Board's function todecide whether the grievances of foremen are justified or whetherunionization affords the proper remedy. It is sufficient that foremenhave organized themselves into unions as they have a legal right todo and have petitioned this Board to make the regular procedures ofthe Act available to them.The Company, however, would have theBoard deny their foremen access to these procedures allegedly becauseunionization of foremen would have a number of socially harmful re-sults, particularly as respects the ability of management to continueto operate effectively.17Acknowledging the good faith with whichthe Company states its position, the fact remains that the argumentin favor of dismissing the petition would have weight only if by sodoing the Board could also forbid foremen to unionize. But foremen,being men, have a natural right to associate with one another.Dis-missal of the petition would therefore emphasize to these forementhat only by a mobilization of their economic strength and by resortto industrial war with its attendant ills may they secure recognitionof that right.Any policy of dismissing foremen's petitions, as ad-vocated by the Company, would thus be a policy of negation, settlingnone of the problems created by foremen's unionization and furtherincreasing labor strife. It seems wiser to conduct an election to de-termine the preliminary question of whether an employer's foremenhave selected an independent union, as is customary under the peacefuland democratic procedures provided by the Act.Ultimately, only16To the extent that they are inconsistent with this paragraph,theMaryland Drydockdecision and following cases are hereby overruled.17 In this connection,the Company is seriously disturbed by the fear that If foremenare unionized,a new loyalty to the union will be created which will supersede and ulti-mately destroy the foremen's loyalty to their employer,making the continued successfuloperation of its business impossibleA foreman's loyalty to his union, particularly toan independent supervisors'union,need not cone into conflict,except in a very narrowcompass, with the duty owed to his employer.Manifestly,the unionized,as well as thenon-unionized foreman has at least a selfish interest in the success of the business fromwhich he draws his livelihood and this interest is likely to have a powerful restraininginfluence upon any displays of union loyalty which might adversely affect his employer.Possible areas of conflict can be anticipated and provided for by collective bargaining. L.A.YOUNG SPRING & WIRE CORPORATION305the parties themselves can achieve a satisfactory accommodation oftheir differences."'The solution will be easier, however, and morefirmly rooted, if it is reached in an atmosphere unpoisoned by the sus-picions and bitterness which are so often the aftermath of industrialstrife caused by denial of mere recognition.The second contention made by the Company, in support of its mo-tion to dismiss the petition, is that the Union is not independent ofthe UAW, the labor organization which represents the rank and fileemployees.The Union is a local of the petitioner in thePackardcase, concerning which the same charge of lack of independence ofthe UAW was made. The majority of the Board there held that thecompany had failed to prove its allegation and concluded that theForeman's Association of America "is an unaffiliated and independ-ent labor organization, organized for the exclusive purpose of repre-senting supervisory employees."The evidence offered in the instantproceeding to prove the Union's alleged lack of independence is similarto and no more persuasive than that adduced in thePackardcase.TheCompany relies on the following to establish the Union's lack of inde-pendence of the UAW: (a) an article in the local UAW newspaperwelcoming the Union to the plant; (b) an admission by the Union'spresident that he had talked with some of the UAW leaders beforefiling the petition; (c) an admission by the Union's president oncross-examination, in reply to a hypothetical question, that he wouldnot, as a foreman, attempt to fill the jobs of any UAW members whowent out on strike.Unquestionably sympathy exists between theUAW and the Union. But this natural sympathy of one union foranother is insufficient to establish a partnership relation between38Perhaps the experience of the printing industry, where collective bargaining forforemen, who are members of the same union as their subordinates, has been acceptedpractice for more than 50 years will serve to reassure the CompanyA recent surveynotes :In early years, many publishers were strongly opposed to having their repre-sentatives owe allegiance to the union.As contracts became more inclusive, how-ever, and rights of both employers and unions more clearly defined, publishers ingeneral ceased to object to the foreman law.They are now chiefly concerned lestforemen should be subject to union discipline for differing with the local union inthe interpretation of the terms of a contract.The internationals generally recognizethe justice of the publishers' position and a method is provided for the joint settle-ment of such disputes.The unions do not, however, forego their right to disciplineforemen for disobeying laws relating to internal union mattert, or for deliberatelydisregarding union rules.Although there is still occasional complaint that somelocals attempt, by disciplining foremen, to enforce conditions not provided for incontracts, the practice is not so common as to constitute a major issueThe foreman represents the employer in dealing with grievances arising in hisdepartment.He settles many day-to-day grievances and complaints with the chapelchairman, without recourse to the joint standing committee or to arbitration.""In book and job printing the union membership of foremen is so thoroughlyestablished that it does not become an issue except occasionally in a newly organ-izedplant.It is clearly recognized that the foreman's first responsibility is tomanagement.His duty to the union is to administer the agreement fairly in theplant. ..How Collectsve Bargaining Works,New Yorok, Twentieth Century Fund,(1942)pp. 67, 68, 147. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem.The Union, like its parent, is organically a free and independ-ent labor organization which limits its membership to supervisoryemployees.There is not the slightest evidence to show that, despitethis sympathy for the UAW, the local Union is not free to formulateits own policy, to decide its own course of action, and to make its owncollective bargaining contracts, subject only to the constitution of thenational foremen's union.No other labor organization, so far asappears from the record, can dictate, override, or limit the decisionsof the Union. Accordingly, we find that the Union is an independent,unaffiliated labor organization, organized for the exclusive purposeof representing supervisory employees.'9The Company does not object to the composition of the unit proposedby the Union.We find, therefore, that all foremen and assistantforemen in the production and maintenance division of the Com-pany's Los Angeles plant, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with L. A. YoungSpring & Wire Corporation, Los Angeles, California. an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period11We are concerned with an unaffiliated labor organization which admits only supervisoryemployees into membershipThe question of the effect of affiliation as such is not beforethe Board,and we need not and do not pass upon it in this case. L.A.YOUNG SPRING & WIRE CORPORATION307immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Foreman's Association of Amer-ica, Chapter No. 155, for the purposes of collective bargaining.MR. GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinionsinMatter ofPackard Motor Car Company'20 Iam constrained to disagree with themajority opinion.The record here indicates that the foremen arevested with even greater management functions than was the case atthe Packard plant.20Matter of Packard Motor Car Company,61 N. L. R. B 4; 64 NL R B. 1212.